Title: Extracts from the Gazette, 1734
From: Franklin, Benjamin
To: 



	[Advertisement] A Servant Lad’s Time for near Five years to be disposed of, on Reasonable Terms. He is by Trade a Taylor, and can work very well. Enquire of the Printer hereof. [January 30]



	Saturday last a Marriage was consummated between Wm. Allen, Esq; one of the Principal Merchants of this City; and Mrs. Margaret Hamilton, only daughter of Andrew Hamilton, Esq; a young Lady of great Merit. [February 20]



	On Tuesday last a Widow of this Town was married in her Shift, without any other Apparel; upon a Supposition that such a Procedure would secure her Husband in the Law from being sued for any Debts of his Predecessor. [February 27]



	Just Published; The Laws of this Province which were passed in the last Sitting of Assembly; viz. The Excise Act, the Flour Act, and two others. Sold by the Printer hereof; Price 1s. 6d. [March 21]




To BE Sold BY THE Printer HEREOF, the following Books. Westindia Coasting Pilot. Newhouse’s Navigation. Pattoun’s Navigation. Key of Commerce. Lex Mercatoria. Euclid’s Elements by William Whiston. Burnet’s Theory of the Earth, 2 Vols. Lock on Human Understanding, 2 Vols. Blackmore’s Prince Arthur. London Dispensatory. Blancard’s Physical Dictionary. Geo. Fox’s Journal. Basnages History of the Jews. Van Helmont’s Works. Cowley’s Works. Cambden’s Britannia. Raleigh’s History of the World. Builders Vademecum. Trader’s Vademecum. Barclay’s Apology. Willard on the Catechism. Ditton on the Resurrection. English Liberties. Accidences, Nomenclator’s, Cato’s, and other School Books of various Sorts. Account Books of large Demi Paper and small Paper. Beavan’s Primitive Christianity. Honour of the Gout. Greek Lexicon. Latin Dictionary. Bibles of several Sorts, and several Sorts of Histories.
Where may be also had, Quadrants, Forestaffs, Nocturnals, Mariner’s Compasses. [March 21]



	[Advertisement] Ready Money for old Rags, may be had of the Printer hereof. [April 11]



	On Monday last in the Forenoon a Fire broke out in a Pot-house near Walnut-Street; and the Weather having been extream dry a great while together, it burnt very furiously, and by the Flakes of burning Shingles that were carried thro’ the Air, several of the neighbouring Houses, and some at a considerable Distance were set on fire also. The Pot-House and a Carpenter’s Shop adjoining were both consumed; but by the Diligence and Activity of the People, and especially by the Assistance of the Engines, it was prevented from spreading further. It is thought by some that the Engines sav’d the Town several Thousand Pounds that Day. [April 18]



	[Advertisement] Very good Live Geese Feathers to be sold at the Printers hereof. [April 25]



	[Advertisement] The Subscribers to the Library in Philadelphia are hereby advertised, that Monday the 6th of May ensuing, at Two in the Afternoon, is the Time appointed for the Choice of Directors and a Treasurer for the succeeding Year, and for making the second annual Payment, at the House of John Roberts in High-street near the Market. J. Breintnal, Secr.
	[April 25]


	[Advertisement] To be Sold, Nine Thousand Foot of seasoned Merchantable Boards, at a Reasonable Price. Inquire of the Printer. [May 2]



	[Advertisement] Very good single Refin’d Loaf Sugar sold reasonable by the great or small Quantity, at the Printer’s hereof. Also Coffee, and Cases of Bottles. [May 9]



	Last Night a Fire broke out in a back Building behind Dr. Jones’s in Market-Street but was soon extinguish’d. It being difficult at first to get Water for the Engines, ’tis thought the Fire would have risen to a great Head there abouts, if so much Rain had not fallen Yesterday as made every Thing very wet. Where there is not Pumps in Yards, it is to be wish’d that People would keep Hogsheads of Water always ready for such Occasions, as they are obliged by Law to do in some Cities. [May 23]



	[Advertisement] Two likely young Negroes, one a Lad about 19: The other a Girl of 15, to be sold. Inquire of the Printer. [May 23]



Monday last a Young Child fell into a Tub of Water in Chesnut-Street, and was unhappily drowned before any body perceiv’d it.
The same Day Ralph Hoy of New-Castle, fell out of a Boat coming up from thence hither, within Sight of this Town, and was drowned.
And the same Day, a Woman offering to pawn the Case of a Watch, it was carried to a Silversmith’s in order to be valued, and there discover’d to belong to the Watch late-advertised in this Paper as stolen out of the House of Richard Smith during the Hurry of the late Fire; upon which the Woman was taken up, confess’d the Fact, restor’d the rest of the Watch, and was committed to Prison. [June 6]




Monday last, a Grand Lodge of the Ancient and Honourable Society of Free and Accepted Masons in this Province, was held at the Tun Tavern in Water-Street, when Benjamin Franklin being elected Grand-Master for the Year ensuing, appointed Mr. John Crap, to be his Deputy; and James Hamilton, Esq; and Thomas Hopkinson, Gent. were chosen Wardens. After which, a very elegant Entertainment was provided, and the Proprietor, the Governor, and several other Persons of Distinction honour’d the Society with their Presence. [June 27]



[Advertisement] Lately imported and to be sold by the Printer hereof, large Bibles with the Common Prayer, Apocrypha, and Concordance; small gilt Bibles with the Common Prayer and new Version of Psalms; Common Bibles; Testaments of a large print; Psalters; Account Books of all Sizes; Demi Royal, large Post, and Common Paper; Sealing-wax superfine and common; Ink powder the best; with several other Sorts of Stationary Ware.
Where may be had all sorts of Blanks in the most authentick Forms, and correctly printed. [July 4]



	The Weather has been so excessive hot here for a Week past, that a great Number of People have fainted and fallen into Convulsions, and several have died in a few Hours after they were taken. From the Country round about we hear that a great many of the Harvest People faint in the Fields, and ’tis said that in some Places a multitude of Birds are found dead. Excepting the Hot Summer about 7 Years since, such Weather has not been known in this Country in the memory of Man. [July 11]



	[Advertisement] Very good Lampblack made and sold by the Printer hereof. [July 11]



	[Advertisement] In Second Street over against the Sign of the Bible, is taught the Arts Mathematical, viz. Arithmetic in all its Parts, Geometry, Mensuration, Surveying, Gauging, Trigonometry, Navigation, Dialling and Astronomy, the use of the Globes and other Mathematical Instruments, according to the most approv’d Methods, by Theophilus Grew. He also teaches Algebra or the Analytical Art, with the Laws and Properties of Motion, a thing absolutely necessary to a right understanding of the Modern Philosophy. He designs, if he finds Encouragement, to make it his whole business, in order to instruct the young Gentlemen and Youth of the Town, and will give Attendance in his Room up one pair of Stairs from nine to twelve in the Morning, from two to five in the Afternoon, and from Six to Nine in the Evening, as it shall suit each ones conveniency. [July 25]



	By being too nice in the Choice of the little Pieces sent me by my Correspondents to be printed, I had almost discouraged them from writing to me any more. For the Time to come, and that my Paper may become still more generally agreeable, I have resolved not to regard my own Humour so much in what I print; and thereupon I give my Readers the two following Letters. [August 8]



	Last Saturday Morning died here, the Lady of our worthy Governor, at his Country-House near this City, after an Illness which for some Months past had seized her, tho’ she was confined to her Bed four days only before her Death: Her Corpse being brought to Town early on Sunday Morning was decently and honourably interred in our Church about Eight in the Evening. She was descended of an honourable Family in the Southern part of Scotland, which suffered much thro’ their too great Attachment to that unhappy Prince King James the Second: Her two Brothers bred up by their Father in the Protestant Religion, being afterwards seduced from it, the Eldest, dead some years since, held an high Office in the Court of the late Duke of Tuscany, and the other is now Confessor to His most Catholick Majesty. This Lady was much esteemed by all that knew her, for her solid good Sense, exemplary Piety and extensive Charity, in which last few were more private, or according to their Circumstances more bountiful to the unfortunate. She died a true Protestant of the Communion  of the Church of England, for which she had so great an Esteem and Veneration, that very advantageous Offers made to her by her Brothers could not draw her aside from a strict Adherence to the Principles of that excellent Church. Her Death is universally lamented here, and she has left behind her a numerous Family to deplore their irreparable Loss. [September 19]



	An Express from New-Castle having late last Thursday Night brought the agreeable News, that the Honourable John Penn, Esq; the eldest of our Proprietors, with his Brother-in-Law Mr. Freame, his Lady and Family were on board a Ship from London, then off New-Castle, and standing up this River; The Honourable Thomas Penn, Esq, with several Gentlemen of this City, hasted early next Morning to Chester (the late afflicting Loss in our Governor’s Family, preventing him from making one of the Number). Mr. Penn, Mr. Freame and his Lady came on Shore at that Place about Four in the Afternoon, and after passing that Night there, set out for this City about Nine in the Morning. They were met at Skuylkil River by several Ladies, who came to pay their Compliments to Mrs. Freame on her Arrival, and passing that Ferry, were received by the Mayor, Recorder, and Commonalty of the City, in whose Name the Recorder made the following Speech: [Text is not reproduced here]. Then proceeding forward with a Train of several Coaches, Chaises, and a very numerous Company on Horse-back, they were saluted at their Entrance into the City, with a Discharge of the Guns on Society-Hill, and afterwards by most of the Ships in our River; about Three in the Afternoon, they alighted at their Brother’s House, where an elegant Entertainment was provided for the Ladies, and also for the Gentlemen of the Council of this Province. [September 25]



	Yesterday Morning Michael Welfare, one of the Christian Philosophers of Conestogoe, appeared in full Market in the Habit of a Pilgrim, his Hat of Linnen, his Beard at full Length, and a long Staff in his Hand. He declared himself sent by Almighty God, to denounce Vengeance against the Iniquity and Wickedness of the Inhabitants of this City and Province, without speedy Repentance. The Earnestness of his Discourse, which continu’d near a quarter of an Hour; the Vehemence of his Action, and the Importance of what he delivered, commanded the Attention of a Multitude of People. And when he had finished he went away unmolested. [September 25]



	††† This present Paper, No. 303, finishes the Fifth Year, since the Printer hereof undertook the Gazette; no more need be said to my generous Subscribers, to re-mind them, that every one of those who are above a Twelvemonth in Arrear, has it in his Power to contribute considerably towards the Happiness of his most obliged humble Servant, B. Franklin
	[September 25]


Just Published, Poor Richard: An Almanack for the Year 1735; containing the Lunations, Eclipses, Planets Motions and Aspects, Weather, Sun and Moon’s Rising and Setting, Highwater, &c. Besides many pleasant and witty Verses, Jests and notable Sayings, as usual. Proofs of Titan’s Death, predicted in 1733. Titan’s Ghost. Saturn, Mars, and Penn’s People. Receipt how to make Cuckolds. Bad Commentators. Impudent Hibham. Ignorant Politicians. Eyes and Priests. William’s Wife. Well-bred Sally. Cunning and Wisdom. The Miser. Lewis the Great prov’d to be little. Unlearned wise Men. Sam’s Wife’s Curse. Great Wits jump. Hal’s Management. Abstinent Tim. Halfwitted Railers at all Women. The Orator. Habit of Lying. Sally’s Teeth. The generous Sun. What makes Folks amiable. The Lawyer’s Saint, &c. By Richard Saunders, Philomat. Printed and Sold by B. Franklin. Price 3s. 6d. per Dozen.
Note, Jerman’s Almanacks are in the Press, and will speedily be published. [November 7]



	[Advertisement] Any Gentleman that has any Occasion for a Book-Keeper, may be informed of one by the Printer hereof. [December 12]




⁂ Lent at different Times (and forgot to whom) the following Books, viz. Whiston’s Astronomical Principles of Religion; Croxall’s Esop; Watts’s Lyric Poems sacred to Piety, Virtue and Friendship; Steel’s Dramatick Works; Discourse of Free-Thinking: The Persons that borrow’d them are desired to return them to the Printer of this Paper.
He has in his Hands the 2d Vol. of Cowley’s Works in Octavo, of which he does not know the Owner. [December 12]



	Any Person who has a Servant to dispose of that is a Scholar, and can teach Children Reading, Writing and Arithmetick, may hear of a Purchaser by enquiring of the Printer hereof. [December 26]



Philadelphia: Printed by B. Franklin, at the New Printing-Office near the Market. Price 10s. a Year. Where Advertisements are taken in, and Book-Binding is done reasonably, in the best Manner.


